ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims require one time-domain symbol generated by using a combination of at least one first three-segment structure and at least one second three-segment structure (i.e., the symbol must contain at least one instance of both the first and second structure). Further the claims require the first structure have a prefix based on a partial portion of the main body and postfix based on the prefix portion and the second structure have a hyper prefix generated based on a partial second portion of the second time-domain main body signal. Accordingly, the claim symbol would require a minimum of 6 segments within two structures (see FIGS. 5-7 of instant Specification for examples).
The below identifies the closest prior art and how the art is different from the claimed invention:
HONG - US20160197750 teaches a symbol having the claimed first three-segment structure containing where the symbol of FIG 4A, 4B, and 5 have a portion A (body), a prefix portion C, and postfix portion B where the length of the portions follows the relationships: A > C > C. However, HONG does not teach the claimed a symbol ALSO (in addition to the first structure) having the claimed second three-segment structure, where the second structure requires a hyper prefix such the one disclosed in FIG 2 of the instant Specification where the symbol would effectively comprise a structure similar to that of FIGs. 5-7 of the instant Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Previously Amended) A preamble symbol receiving method, characterized by comprising the following steps: 
receiving a signal;
	processing the received signal;
	determining whether the processed signal obtained contains a preamble symbol; and
	in response to determining that the processed signal contains the preamble symbol, determining a position of the preamble symbol and demodulating signalling information carried by the preamble symbol, 
	wherein the received preamble symbol comprises at least one time-domain symbol generated by using a combination of at least one first three-segment structure and at least one second three-segment structure according to a predefined generation rule, 
the first three-segment structure containing: 
a first time-domain main body signal, 
a first prefix generated based on a first portion, less than an entirety, of the first time-domain main body signal, and 
a postfix generated based on a portion, less than an entirety, of the first portion of the first time-domain main body signal, and 
the second three-segment structure containing: 
a second time-domain main body signal, 
a second prefix generated based on a second portion, less than an entirety, of the second time-domain main body signal, and 
a hyper prefix generated based on a portion, less than an entirety, of the second portion of the second time-domain main body signal, 
	wherein the first time-domain main body signal and the second time-domain main body signal are a same time-domain main body signal or two different time-domain main body signals. 

 2.	(Previously Amended) The preamble symbol receiving method of claim 1, characterized in that the steps of 
determining whether the processed signal obtained contains the preamble symbol desired to be received, and 
in response to determining that the processed signal obtains the preamble symbol, determining the position of the preamble symbol and demodulating signalling information carried by the preamble symbol contain at least any one of the following steps: 
initial timing synchronization, 
integer frequency offset estimation, 
fine timing synchronization, 
channel estimation, decoding analysis and 
fractional frequency offset estimation. 

 3.	(Previously Presented) The preamble symbol receiving method of claim 1, characterized in that at least any one of the following is utilized to determine whether the processed signal contains the preamble symbol desired to be received: 
an initial timing synchronization method, 
an integer frequency offset estimation method, 
a fine timing synchronization method, 
a channel estimation method, 
a decoding result analysis method and 
a fractional frequency offset estimation method. 

4.	(Previously Amended) The preamble symbol receiving method of claim 2, characterized in that 
the position of the preamble symbol is preliminarily determined by performing initial timing synchronization, and 
determining whether the processed signal contains the preamble symbol is based on a result of the initial timing synchronization, whether the processed signal contains the preamble symbol containing the first three-segment structure and the second three-segment structure.

 5.	(Previously Amended) The preamble symbol receiving method of claim 4, characterized in that 
the position of the preamble symbol is preliminarily determined by using one of the following initial timing synchronization methods, 
a first initial timing synchronization method, comprising:
	performing inverse processing on the processed signal by utilizing a processing relationship between any two segments in a first predefined three-segment time-domain structure and/or a second predefined three-segment time-domain structure, and performing delayed moving autocorrelation to acquire basic accumulation correlation values;
	in response to determining that the signal comprises at least two time-domain symbols with the first three-segment structure or the second three-segment structure, grouping the basic accumulation correlation values according to different delay lengths of the delayed moving autocorrelation, and performing at least one delay relationship match and/or phase adjustment between symbols in each group according to a specific assembling relationship of the at least two time-domain symbols, and then carrying out a mathematical calculation to obtain several final accumulation correlation values with regard to a certain delay length, and in response to determining that there is only one time-domain symbol with the first three-segment structure or the second three-segment structure, the final accumulation correlation value is the basic accumulation correlation value; and
	after performing delay relationship match and/or a specific predefined mathematical calculation based on at least one of the final accumulation correlation values, using the result of the calculation for initial timing synchronization; and
	a second initial timing synchronization method, comprising:
	in response to determining that the first time-domain main body signal or the second time-domain main body signal in any three-segment structure in the preamble symbol contains a known signal, performing a differential operation on the first time-domain main body signal or the second time-domain main body signal in accordance with N predefined differential values, and also performing a differential operation on a time-domain signal corresponding to known information, then correlating the two to obtain N sets of differential correlated results corresponding to the N differential values on a one-to-one basis, and performing initial synchronization based on the N sets of differential correlated results to obtain processed values for preliminarily determining the position of the preamble symbol, where N > 1, 
	wherein the determination of the position of the preamble symbol is completed after performing the first initial timing synchronization method or the second initial timing synchronization method by: weighting the processed values obtained respectively, and completing initial timing synchronization using the weighted results. 

 6.	(Previously Amended) The preamble symbol receiving method of claim 5, characterized in that the first initial timing synchronization method comprises: 
in response to determining that the signal comprises two time-domain symbols with the first three-segment structure or the second three-segment structure, grouping the basic accumulation correlation values according to different delay lengths of the delayed moving autocorrelation, and for each set, performing one delay relationship match and/or phase adjustment between symbols according to a assembling relationship specific to the two time-domain symbols, and then carrying out a mathematical calculation to obtain several final accumulation correlation values with a certain delay length. 

 7.	(Previously Presented) The preamble symbol receiving method of claim 6, characterized in that the first initial timing synchronization method further comprises adjusting, within a certain range, delay lengths that there should be during each delayed moving autocorrelation, to form a plurality of adjusted delay lengths;
	then performing delayed moving autocorrelation according to the plurality of obtained adjusted delay lengths and the delay lengths that there should be, and choosing a largest correlation result as the basic accumulation correlation value. 

 8.	(Original) The preamble symbol receiving method of claim 5, characterized in that the N differential values are selected according to at least any one of the following predefined differential selection rules, for initial synchronization: 
a first predefined differential selection rule containing: selecting any several differential values within the range of the length of a local time-domain sequence corresponding to the known information; and
	a second predefined differential selection rule contains: selecting several different values which constitute an arithmetic sequence, within the range of the length of a local temporal sequence corresponding to the known information. 

 9.	(Previously Presented) The preamble symbol receiving method of claim 8, characterized in that responsive to selecting the N differential values according to the first predefined differential selection rule, accumulating or averaging the weighted absolute values of N sets of differential correlated results obtained on a one-to-one basis; or 
responsive to selecting the N differential values according to the first predefined differential selection rule or the second predefined differential selection rule, accumulating or averaging weighted vectors of the obtained N sets of differential correlated results. 

 10.	(Previously Presented) The preamble symbol receiving method of claim 5, characterized in that fractional frequency offset estimation is conducted by utilizing a result of the first initial timing synchronization method and/or the second initial timing synchronization method, 
	wherein the result of the first initial timing synchronization method comprises the final accumulation correlation value obtained by performing predefined processing calculation utilizing a processing relationship corresponding to the first time-domain main body signal and the first prefix in the first three-segment structure and/or the second time-domain main body signal and the second prefix in the second three-segment structure, and a second fractional frequency offset value calculated from the accumulation correlation value;
	wherein the result of the first initial timing synchronization method also comprises two of the several final accumulation correlation values obtained by performing predefined processing calculation utilizing a processing relationship corresponding to the first time-domain main body signal and the postfix or the second time-domain main body signal and the hyper prefix and a processing relationship corresponding to the first prefix and the postfix or the second prefix and the hyper prefix in the first three-segment structure and the second three- segment structure, and a third fractional frequency offset value is calculated from the two accumulation correlation values;
	wherein the fractional frequency offset estimation is conducted based on at least any one of the obtained second fractional frequency offset value and third fractional frequency offset value; and
	wherein the results of the first initial timing synchronization method and the second initial timing synchronization method comprise a fractional frequency offset value based on at least any one of or a combination of at least any two of the first fractional frequency offset value, the second fractional frequency offset value and the third fractional frequency offset value. 

11.	(Previously Amended) The preamble symbol receiving method of claim 2, characterized in that 
based on a result of the initial timing synchronization, in response to detecting that the result satisfies a pre-set condition, then it is determined that the processed signal contains an expected preamble symbol containing the first three-segment structure or the second three-segment structure, 
	wherein the pre-set condition contains: 
conducting a specific calculation based on the result of the initial timing synchronization, and then determining whether a maximum value of a calculation result exceeds a predefined threshold, or further determining it in conjunction with an integer frequency offset estimation result and/or a decoding result. 

12.	(Previously Amended) The preamble symbol receiving method of claim 2, characterized in that the preamble symbol receiving method further comprises:
	conducting fractional frequency offset estimation by utilizing a result of the initial timing synchronization . 

 13.	(Previously Amended) The preamble symbol receiving method of claim 1, characterized in that the step of determining the position of the preamble symbol and demodulating signalling information carried by the preamble symbol comprises: 
demodulating signalling information carried by the preamble symbol by utilizing the entirety or a portion of a time-domain waveform of the preamble symbol and/or a frequency-domain signal obtained from the entirety or a portion of the time-domain waveform of the preamble symbol through Fourier transform. 

 14.	(Previously Amended) The preamble symbol receiving method of claim 1, characterized in that in the predefined generation rule, the generated preamble symbol comprises: 
a free combination of several time-domain symbols with the first three-segment structure and several time-domain symbols with the second three-segment structure arranged in any order, 
	wherein the first three-segment structure contains: 
the first time-domain main body signal, 
the first prefix generated based on a rear part of the first time-domain main body signal, and
the postfix generated based on the rear part of the first time-domain main body signal, and 
the second three-segment structure contains: 
the second time-domain main body signal, 
the second prefix generated based on a rear part of the second time-domain main body signal, and 
the hyper prefix generated based on the rear part of the second time-domain main body signal. 

 15.	(Previously Amended) The preamble symbol receiving method of claim 14, characterized in that 
	wherein responsive to generating the postfix or the hyper prefix by truncating a partial signal from the first time-domain main body signal or the second time-domain main body signal, transmitting different signalling information using different start points of the truncation, and 
the signalling is parsed based on the following: 
delay relationships of the same content between the first prefix and the postfix, between the second prefix and the hyper prefix, between the first prefix and the first time-domain main body signal, between the second prefix and the second time-domain main body signal, between the first time-domain main body signal and the postfix, and/or between the second time-domain main body signal and the hyper prefix. 

16.	(Original) The preamble symbol receiving method of claim 15, characterized in that the parsed signalling contains emergency broadcast.

 17.	(Previously Presented) The preamble symbol receiving method of claim 1, characterized in that 
the preamble symbol is obtained by processing a frequency-domain symbol, and 
a generation step of the frequency-domain symbol comprises: 
arranging a fixed sequence and a signalling sequence, which are generated respectively, in a predefined arrangement rule, and 
filling an active subcarrier with an arranged fixed sequence and the signalling sequence. 

 18.	(Previously Amended) The preamble symbol receiving method of claim 17, characterized in that the step of 
demodulating signalling information carried by the preamble symbol comprises: 
demodulating the signalling information carried by signalling sequence subcarriers in the preamble symbol by performing calculation using a signal containing all or some of the signalling sequence subcarriers and a set of signalling sequence subcarriers, or 
demodulating the signalling information carried by the signalling sequence subcarriers in the preamble symbol by performing calculation using a time-domain signal corresponding to the entirety or a portion of the set of signalling sequence subcarriers. 

19.	(Original) The preamble symbol receiving method of claim 17, characterized in that conducting fine timing synchronization using a fixed subcarrier sequence contained in at least one time-domain symbol.

 20.	(Previously Amended) The preamble symbol receiving method of claim 2, characterized in that 
in response to determining that the time-domain main body signal in the preamble symbol or a corresponding frequency-domain main body signal contains a known signal, the preamble symbol receiving method further comprises integer frequency offset estimation in any of the following manners: 
according to a result of the initial timing synchronization, truncating a section of time-domain signal at least containing the entirety or a portion of the time-domain main body signal,
modulating the truncated section of time-domain signal using different frequency offsets in a frequency sweeping manner to obtain N frequency sweeping time-domain signals corresponding to the offset values on a one-to-one basis, and 
after performing moving correlation between a known time-domain signal obtained by performing inverse Fourier transform on a known frequency-domain sequence and each frequency sweeping time-domain signal, comparing the maximum correlation peaks of N correlation results, regarding a frequency offset value by which a frequency sweeping time-domain signal corresponding to the maximum correlation result is modulated as the integer frequency offset estimation value; or 
performing Fourier transform on the time-domain signal which is truncated to the length of the time-domain main body signal according to the result of the initial timing synchronization, 
conducting cyclic shift on the obtained frequency-domain subcarriers using different shift values within a frequency sweeping range, 
truncating a received sequence corresponding to an active subcarrier, 
performing predefined calculation and then inverse transform on the received sequence and the known frequency-domain sequence, 
performing selection from several groups of inverse transform results corresponding to the shift values on a one-to-one basis to obtain a corresponding shift value, and
 obtaining the integer frequency offset estimation value according to a corresponding relationship between the shift value and the integer frequency offset estimation value. 

 21.	(Previously Amended) The preamble symbol receiving method of claim 2, characterized in that 
the step of channel estimation comprises:
	performing on the time domain and/or on the frequency domain: 
after finishing the decoding of a previous first time-domain main body signal or a previous second time-domain main body signal, using obtained decoded information as known information to perform channel estimation on the time domain/frequency domain once again and 
perform certain specific calculation with a previous channel estimation result to obtain a new channel estimation result, which will be used in channel estimation of signalling parsing for a next first time-domain main body signal or a next second time-domain main body signal. 

 22.	(Previously Presented) The preamble symbol receiving method of claim 1, characterized in that 
the received preamble symbol is obtained by processing frequency-domain subcarriers, 
the frequency-domain subcarriers being generated based on a frequency- domain main body sequence, the steps of generating the frequency-domain subcarriers contain: 
a predefined sequence generation rule for generating the frequency-domain main body sequence, and/or a predefined processing rule for processing the frequency-domain main body sequence to generate the frequency-domain subcarriers;
	the predefined sequence generation rule contains either one of or a combination of two of the following: 
generating a sequence based on different sequence generation formulas; or generating a sequence based on the same sequence generation formula, and
further performing cyclic shift on the generated sequence, 
the predefined processing rule contains: 
according to the frequency offset value, performing phase modulation on a pre-generated subcarrier which is obtained by processing the frequency-domain main body sequence. 

23.	(Previously Presented) The preamble symbol receiving method of claim 22, characterized in that 
in response to determining that the preamble symbol contains at least one time-domain symbol, in the case where a first time-domain symbol contains known information, 
fine timing synchronization is conducted by utilizing the known information.

24.	(Previously Presented) The preamble symbol receiving method of claim 22, characterized in that 
in a step of parsing signalling information, firstly, producing a set of known signalling sequences using all possible different root values and/or different frequency- domain shift values, and 
then conducting calculation using the set of signalling sequences and all possible frequency-domain modulation frequency offset values and a received frequency-domain main body sequence.

 25.	(Previously Amended) The preamble symbol receiving method of claim 22, characterized in that 
in response to determining that the first time-domain main body signal or the second time-domain main body signal in the preamble symbol or a corresponding frequency- domain main body signal contains a known signal, the preamble symbol receiving method further comprises integer frequency offset estimation in any of the following manners: 
according to a result of the initial timing synchronization, truncating a section of time-domain signal at least containing the entirety or a portion of the first time-domain main body signal or the second time-domain main body signal, 
modulating the truncated section of time-domain signal using different frequency offsets in a frequency sweeping manner to obtain N frequency sweeping time-domain signals corresponding to the offset values on a one-to-one basis, and 
after performing moving correlation between a known time-domain signal obtained by performing inverse Fourier transform on a known frequency-domain sequence and each frequency sweeping time-domain signal, 
comparing the maximum correlation peaks of N correlation results, wherein a frequency offset value by which a frequency sweeping time-domain signal corresponding to the maximum correlation result is modulated is the integer frequency offset estimation value; or 
performing Fourier transform on the time-domain signal which is truncated to the length of the first time-domain main body signal or the second time-domain main body signal according to the result of the initial timing synchronization, 
conducting cyclic shift on the obtained frequency-domain subcarriers using different shift values within a frequency sweeping range, 
truncating a received sequence corresponding to an active subcarrier, 
performing predefined calculation and then inverse transform on the received sequence and the known frequency-domain sequence, 
performing selection from several groups of inverse transform results corresponding to several groups of shift values on a one-to-one basis to obtain a corresponding shift value, and 
obtaining the integer frequency offset estimation value according to a corresponding relationship between the shift value and the integer frequency offset estimation value. 

 26.	(Previously Amended) The preamble symbol receiving method of claim 22, characterized in that the step of channel estimation comprises:
	performing on the time domain and/or on the frequency domain: after finishing the decoding of a previous first time-domain main body signal or a previous second time-domain main body signal, using obtained decoded information as known information to perform channel estimation on the time domain/frequency domain once again and perform certain specific calculation with a previous channel estimation result to obtain a new channel estimation result, which will be used in channel estimation of signalling parsing for a next first time-domain main body signal or a next second time-domain main body signal. 

27.	(Previously Amended) The preamble symbol receiving method of claim 25, characterized in that 
after the integer frequency offset estimation, compensating a frequency offset and parsing the transmitted signalling.

 28.	(Previously Presented) The preamble symbol receiving method of claim 22, characterized in that, 
the process of generating the frequency-domain subcarrier according to the predefined sequence generation rule comprises: 
performing a specific mathematical calculation on the frequency-domain signalling subcarriers and the channel estimation result, and all possible frequency-domain main body sequences, so as to parse the signalling, 
wherein the specific mathematical calculation contains any one of the following: 
maximum likelihood correlation calculation incorporating channel estimation; or 
performing channel equalization on the frequency-domain signalling subcarrier using the channel estimation value, then performing correlation calculation with all of the possible frequency-domain main body sequences, and selecting the maximum correlation value as a decoding result of signalling parsing. 

29.	(Original) The preamble symbol receiving method of claim 22, characterized in that the process of generating the frequency-domain subcarrier includes: 
performing phase modulation on a pre-generated subcarrier using the frequency offset value, or 
performing cyclic shift in the time domain after inverse Fourier transform.

 30.	(Previously Amended) The preamble symbol receiving method of claim 29, characterized in that 
after determining the position of the preamble symbol, the step of demodulating signalling information carried by the preamble symbol comprises: 
performing Fourier transform of the first time-domain main body signal or the second time-domain main body signal of each of the time-domain symbol to extract active subcarriers;
	performing predefined mathematical calculation using 
(i) each of the active subcarriers, 
(ii) a known subcarrier signal corresponding to each known frequency-domain sequence in a set of known frequency-domain signalling of the time-domain symbol, and 
(iii) a channel estimation result, and 
then performing inverse Fourier transform, and obtaining a corresponding inverse Fourier result for each of the known frequency-domain sequence; and
	for each of the time-domain symbol, selecting an inverse Fourier selection result from one or more of the inverse Fourier results according to a first predefined selection rule, performing a predefined processing operation using a plurality of the time-domain symbols, and demodulating the signalling information based on an obtained inter-symbol processing result. 

31.	(Previously Presented) The preamble symbol receiving method of claim 30, characterized in that 
calculating an absolute value or square of the absolute value of the inverse Fourier selection result, and then 
selecting the inverse Fourier selection result according to the first predefined selection rule.

32.	(Original) The preamble symbol receiving method of claim 31, characterized in that the 
first predefined selection rule contains performing 
selection according to the maximum peak value and/or 
performing selection according to the peak-to-average ratio.

 33.	(Previously Presented) The preamble symbol receiving method of claim 30, characterized in that the method further comprises: 
a noise filtering processing step comprising:
	noise filtering processing is performed on the inverse Fourier result of each time-domain symbol, with large values being reserved and all smaller values being set to zero. 

34.	(Previously Presented) The preamble symbol receiving method of claim 30, characterized in that the parsed signalling information contains: 
signalling transmitted using different frequency-domain sequences and/or signalling transmitted using a frequency-domain modulation frequency offset.

35.	(Previously Amended) The preamble symbol receiving method of claim 30, characterized in that the set of known frequency-domain signalling refers to all possible frequency- domain sequences of the first time-domain main body signal or the second time-domain main body signal that corresponds to each time-domain symbol on frequency-domain subcarriers while phase modulation is not performed.

36.	(Previously Amended) The preamble symbol receiving method of claim 30, characterized in that 
in response to determining that there is only one known sequence within a set of known frequency-domain sequences of the time-domain symbols, the first predefined selection rule is: 
directly selecting a unique inverse Fourier result of each of the time-domain symbols as the inverse Fourier selection result, then 
performing a predefined processing operation between a plurality of the time-domain symbols, and 
demodulating the signalling information based on an obtained inter-symbol processing result.

37.	(Original) The preamble symbol receiving method of claim 30, characterized in that the predefined mathematical calculation contains: conjugate multiplication or division calculation.

 38.	(Previously Amended) The preamble symbol receiving method of claim 30, characterized in that the step of performing a predefined processing operation between a plurality of the time-domain symbols and demodulating the signalling information based on an obtained inter-symbol processing result comprises: 
multiplying or conjugate multiplying a later time-domain symbol which have been cyclically shifted and a former time-domain symbol, and 
accumulating to obtain an accumulated value, 
finding out a shift value corresponding to a maximum accumulated value among all the predefined frequency offset values or cyclic shift values, and 
deriving the signalling information from the shift value. 

 39.	(Previously Amended) The preamble symbol receiving method of claim 29, characterized in that the method comprises: the step of determining the position of the preamble symbol and parsing signalling information carried by the preamble symbol comprises: extending the set of known frequency-domain signalling of each time-domain symbol to be an extended set of know frequency-domain signalling;
	performing Fourier transform of the first time-domain main body signal or the second time-domain main body signal of each of the time-domain symbol to extract active subcarriers;
	performing predefined mathematical calculation using each of the active subcarriers and a known subcarrier signal corresponding to each known frequency-domain sequence in the extended set of known frequency-domain signalling and a channel estimation value, and then accumulating calculation values on all the active subcarriers; and
	selecting an accumulated value from a plurality of accumulated values according to a second predefined selection rule, using a known frequency-domain sequence of the extended set of known frequency-domain signalling corresponding to the accumulated value to infer the signalling transmitted, and selecting a corresponding known frequency-domain sequence from the original set of known frequency-domain signalling before extension, so as to demodulate signalling information transmitted by different frequency-domain sequences. 

40.	(Previously Amended) The preamble symbol receiving method of claim 39, characterized in that the second predefined selection rule contains performing selection according to a maximum absolute value or performing selection according to a maximum real part.

41.	(Previously Amended) The preamble symbol receiving method of claim 39, characterized in that the set of known frequency-domain signalling refers to all possible frequency- domain sequences of the first time-domain main body signal or the second time-domain main body signal corresponding to each time-domain symbol for filling the frequency-domain subcarriers while phase modulation is not performed.

 42.	(Original) The preamble symbol receiving method of claim 39, characterized in that the extended set of known frequency-domain signalling is obtained in the following way: performing phase modulation on each known frequency-domain sequence of the set of known frequency-domain signalling on the subcarriers using all possible frequency offset values, 
	wherein all the possible S modulation frequency offset values correspondingly generate S frequency offset modulated known sequences. 

43.	(Previously Amended) The preamble symbol receiving method of claim 42, characterized in that in response to determining that there is only one known sequence within the set of known frequency-domain signalling of the symbol before extension, the extended set of known frequency-domain signalling contains altogether S known frequency- domain sequences, and the modulation frequency offset value is inferred by utilizing the known frequency-domain sequences of the extended set of known frequency-domain signalling corresponding to the modulation frequency offset s, thus obtaining the signalling information transmitted by the frequency-domain modulation frequency offset.

44.	(Original) The preamble symbol receiving method of claim 39, characterized in that the predefined mathematical calculation contains: conjugate multiplication or division calculation.

45.-99.	(Canceled) 

Relevant Cited References
US20150229507
US20160197750

Examiner’s Notes
Related Cases
15304853 (now patent US10411929)
15304854 (now patent US10778484)
15304856 (now patent US10574494)
The above co-assigned cases (now patents) were reviewed for double patenting and the previous double patenting rejections are moot in view of the amendments and the prior art available.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415